662 N.W.2d 744 (2003)
Kenneth E. FRY, Plaintiff-Appellant,
v.
CARMAN DRAIN NO. 323, and Eaton County Drain Commissioner, Defendants-Appellees.
Docket No. 122931, COA No. 233744.
Supreme Court of Michigan.
June 19, 2003.
On order of the Court, the delayed application for leave to appeal the November 15, 2002 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
WEAVER, J., would grant leave to appeal.
MARKMAN, J., dissents and states as follows:
I respectfully dissent. Rather than deny leave to appeal, I would reverse the judgment of the Court of Appeals for the reasons set forth by the dissenting judge, and remand to the circuit court for reconsideration of defendants' motion for costs. In my judgment, the Court of Appeals plainly erred in construing "costs" in M.C.L. § 280.160 and 280.161 to include attorney fees. This Court has repeatedly stated that an award of "costs" does not normally include attorney fees. Nemeth v. Abonmarche Dev., Inc., 457 Mich. 16, 42-43, 576 N.W.2d 641 (1998); Popma v. Auto Club Ins. Ass'n, 446 Mich. 460, 474, 521 N.W.2d 831 (1994); In re Attorney Fees of Kelman, Loria, Downing, Schneider & Simpson, 406 Mich. 497, 503, 280 N.W.2d 457 (1979). Further, plaintiff's failure here to object to the award of attorney fees does not, in my judgment, justify countenancing the trial court's redefinition of "costs." Rather, this Court possesses an independent interest in ensuring that our interpretations of words and phrases are not disregarded, in particular, as here, our interpretations of words and phrases that reoccur throughout Michigan statutory law.